Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-20 in the reply filed on 8/24/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 11,112,2359 in view of Sakamoto (US 20110304850 A1). 
Regarding claim 1, Patent No. 11,112,2359 claims a particulate matter sensor, comprising: 
a self-mixing interferometry sensor configured to generate a self-mixing interference signal (3rd paragraph of claim 1); 
a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams, and direct each beam of the multiple beams in a different direction (claim 5);
 and circuitry configured to: 
extract particle speed information from the self-mixing interference signal (velocity in claim 1); 
estimate a particle speed using relative orientations of the multiple beams and the particle speed information (velocity in claim 1; optical element in claims 1 and 5); 
respective measurement regions of the multiple beams (sensing volume in claim 1; element in claims 1 and 5); 

estimate a particulate matter concentration using the number of particles and (last paragraph of claim 1). 
 Patent No. 11,112,2359 doesn’t explicitly claim estimate, using the particle speed, an air flow volume of the measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Sakamoto is directed to a similar invention and teaches estimate, using the particle speed, an air flow volume of the measurement regions (“the volume of the airflow can be calculated based on the velocity of the airflow” in paragraphs 17 and 50); and estimate a particulate matter concentration using the number of particles and the air flow volume (“calculate the particle concentration based on the total number of the particles detected by the particle detecting unit in the calculated volume” and “calculates particle concentration based on the total number of the particles detected by the particle detecting unit in a volume of the airflow passing through the light curtain FL in a unit time” in paragraphs 17 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the air flow volume and use that information when determining the particulate matter concentration in order to ensure that the concentration is accurate since it depends on the both the number of particles and the volume of the medium (in this case air) in which the particles are found.
Regarding claim 6, Patent No. 11,112,2359 claims the circuitry is further configured to detect an existence of particulate matter using the particle speed (count in claim 1).  
Regarding claim 9, Patent No. 11,112,2359 claims differ from claim 9 in that the claims of patent 11,112,2359 don’t explicitly state that the source and photodetector are integrated; however, integrating optical components are an obvious variation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the self-mixing interferometry sensor comprises an electromagnetic radiation source integrated with a photodetector in order to have a compact device.
Regarding claim 16, Patent No. 11,112,2359 claims a method of sensing particulate matter, comprising: 
splitting an optical emission received from a self-mixing interferometry sensor into multiple beams (claim 5); 
directing each beam of the multiple beams in a different direction (claim 5); and 
outputting, from the self-mixing interferometry sensor, a self-mixing interference signal (3rd paragraph of claim 1); 
extracting particle speed information from the self-mixing interference signal (velocity in claim 1);  
estimating a particle speed using relative orientations of the multiple beams and the particle speed information (velocity in claim 1; optical element in claims 1 and 5); 
respective measurement regions of the multiple beams (sensing volume in claim 1; element in claims 1 and 5); 
counting a number of particles passing through the respective measurement regions over a period of time (count in claim 1); and 
estimating a particulate matter concentration using the number of particles and the air flow volume (last paragraph of claim 1).
 Patent No. 11,112,2359 doesn’t explicitly claim estimate, using the particle speed, an air flow volume of the measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Sakamoto is directed to a similar invention and teaches estimate, using the particle speed, an air flow volume of the measurement regions (“the volume of the airflow can be calculated based on the velocity of the airflow” in paragraphs 17 and 50); and estimate a particulate matter concentration using the number of particles and the air flow volume (“calculate the particle concentration based on the total number of the particles detected by the particle detecting unit in the calculated volume” and “calculates particle concentration based on the total number of the particles detected by the particle detecting unit in a volume of the airflow passing through the light curtain FL in a unit time” in paragraphs 17 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the air flow volume and use that information when determining the particulate matter concentration in order to ensure that the concentration is accurate since it depends on the both the number of particles and the volume of the medium (in this case air) in which the particles are found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 5-6, 8-9, 16, and 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit (WO 2018104153; cited by Applicant) in view of Suni (US 6233045 B1; cited by Applicant) and Sakamoto (US 20110304850 A1).
Regarding claim 1, Spruit teaches a particulate matter sensor, comprising: 
a self-mixing interferometry sensor (100) configured to generate a self-mixing interference signal (figures 1 and 14; page 21, lines 20-35); 
an optical emission of the self-mixing interferometry sensor in multiple beams, and direct each beam of the multiple beams in a different direction (figures 1-2 and 14);
 and circuitry configured to: 
extract particle speed information from the self-mixing interference signal (page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
estimate a particle speed using relative orientations of the multiple beams and the particle speed information (page 23, lines 3-20; for orientation, also see alpha on page 23, which is explained in figure 2 and page 5, lines 25-35); 
an air flow volume through respective measurement regions of the multiple beams (figures 1-2 and 14); 
count a number of particles passing through the respective measurement regions over a period of time (page 15, lines 5-10; figures 4 and 7); and 


    PNG
    media_image1.png
    518
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    525
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    559
    media_image3.png
    Greyscale

Spruit doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams; estimate, using the particle speed, an air flow volume through respective measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Sakamoto is directed to a similar invention and teaches estimate, using the particle speed, an air flow volume of the measurement regions (“the volume of the airflow can be calculated based on the velocity of the airflow” in paragraphs 17 and 50); and estimate a particulate matter concentration using the number of particles and the air flow volume (“calculate the particle concentration based on the total number of the particles detected by the particle detecting unit in the calculated volume” and “calculates particle concentration based on the total number of the particles detected by the particle detecting unit in a volume of the airflow passing through the light curtain FL in a unit time” in paragraphs 17 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the air flow volume and use that information when determining the particulate matter concentration in order to ensure that the concentration is accurate since it depends on the both the number of particles and the volume of the medium (in this case air) in which the particles are found.
The above combination doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams.
Suni is directed to a similar invention and teaches a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams, and direct each beam of the multiple beams in a different direction (figure 25). 

    PNG
    media_image4.png
    666
    418
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a single sensor with optical elements for splitting (as taught by Suni) in place of two sensors (e.g. compare figure 25 of Suni with figure 24A of Suni) in order to reduce cost by using fewer sensors and reduce errors by eliminating unintended differences in the optical emission signals (such as due to noise, wavelength drift).  
Regarding claim 2, Spruit teaches the particle speed information comprises Doppler frequency shifts (page 20, lines 25-35; page 25, lines 20-35)
Regarding claim 5, Spruit teaches the set of one or more optical elements focuses each beam of the multiple beams at one of the respective measurement regions (figure 14).
Regarding claim 6, Spruit teaches the circuitry is further configured to detect an existence of particulate matter using the particle speed (page 23, lines 20-25; page 29, lines 19-25).
Regarding claim 8, Spruit teaches the multiple beams consist of three beams (figure 14).
Regarding claim 9, Spruit teaches the self-mixing interferometry sensor comprises an electromagnetic radiation source integrated with a photodetector (source: 111, 112, 113; detector: 121, 122).
Regarding claim 16, Spruit teaches a method of sensing particulate matter, comprising: 
an optical emission received from a self-mixing interferometry sensor (100) in multiple beams (figures 1-2 and 14); 
directing each beam of the multiple beams in a different direction (figures 1-2 and 14); and 
outputting, from the self-mixing interferometry sensor, a self-mixing interference signal (page 21, lines 20-35; page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
extracting particle speed information from the self-mixing interference signal (page 20, line 30 – page 21, line 10; page 23, lines 3-20); 
estimating a particle speed using relative orientations of the multiple beams and the particle speed information (page 23, lines 3-20; for orientation, also see alpha on page 23, which is explained in figure 2 and page 5, lines 25-35); ; 
an air flow volume through respective measurement regions of the multiple beams (figures 1-2 and 14); 
counting a number of particles passing through the respective measurement regions over a period of time (page 15, lines 5-10; figures 4 and 7); and 
estimating a particulate matter concentration using the number of particles (page 23, lines 20-25; page 29, lines 19-25; air flow velocity is used as explained in the background section on page 13).  
Spruit doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams; estimate, using the particle speed, an air flow volume through respective measurement regions; and the estimation of the particulate matter concentration is also based on the air flow volume.
Sakamoto is directed to a similar invention and teaches estimate, using the particle speed, an air flow volume of the measurement regions (“the volume of the airflow can be calculated based on the velocity of the airflow” in paragraphs 17 and 50); and estimate a particulate matter concentration using the number of particles and the air flow volume (“calculate the particle concentration based on the total number of the particles detected by the particle detecting unit in the calculated volume” and “calculates particle concentration based on the total number of the particles detected by the particle detecting unit in a volume of the airflow passing through the light curtain FL in a unit time” in paragraphs 17 and 50).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the air flow volume and use that information when determining the particulate matter concentration in order to ensure that the concentration is accurate since it depends on the both the number of particles and the volume of the medium (in this case air) in which the particles are found.
The above combination doesn’t explicitly teach the multiple beams are created from a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams.
Suni is directed to a similar invention and teaches a set of one or more optical elements positioned to receive an optical emission of the self-mixing interferometry sensor, split the optical emission into multiple beams, and direct each beam of the multiple beams in a different direction (figure 25). 
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a single laser with optical elements for splitting (as taught by Suni) in place of two lasers (e.g. compare figure 25 of Suni with figure 24A of Suni) in order to reduce cost by using fewer lasers and reduce errors by eliminating unintended differences in the optical emission signals (such as due to noise, wavelength drift).  
Regarding claim 20, Spruit teaches focusing each beam of the multiple beams at one of the respective measurement regions (figure 14).
Regarding claim 22, Spruit doesn’t explicitly teach the Doppler frequency shifts comprise unsigned Doppler frequency shifts.
Suni teaches it is normal for the Doppler frequency shifts to comprise unsigned Doppler frequency shifts (column 19, lines 35-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Doppler frequency shifts comprise unsigned Doppler frequency shifts as Suni teaches this is the normal way of measuring Doppler shifts as well as to avoid the complications of trying to avoid unsigned Doppler frequency shifts (also see additional prior art), especially since directional information can still be obtained from unsigned Doppler shifts if necessary (see citations and additional prior art).
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Sakamoto, and Suni as applied to claims 2 and 16 above, and further in view of McKenna (US 20100081940 A1).
Regarding claim 3, Spruit teaches the circuitry is further configured to: perform a frequency domain analysis to extract the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35; frequency domain analysis is implied by “power spectrum”). For this reason, the examiner considers the claim unpatentable over Spruit, Sakamoto, and Suni. Alternatively, if one were to consider Spruit as not teaching frequency domain analysis, McKenna teaches using frequency domain analysis to extract Doppler frequency shifts (paragraph 20; “fast fourier transform”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using frequency domain analysis to quickly and precisely determine the Doppler shifts.
Regarding claim 19, Spruit teaches wherein the particle speed information comprises Doppler frequency shifts, and the method further comprises: performing a frequency domain analysis to extract, the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35; frequency domain analysis is implied by “power spectrum”). For this reason, the examiner considers the claim unpatentable over Spruit, Sakamoto, and Suni. Alternatively, if one were to consider Spruit as not teaching frequency domain analysis, McKenna teaches using frequency domain analysis to extract Doppler frequency shifts (paragraph 20; “fast fourier transform”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using frequency domain analysis to quickly and precisely determine the Doppler shifts.
Claims 4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Sakamoto, and Suni as applied to claims 2 and 16 above, and further in view of Sinha (US 20120055239 A1).
Regarding claim 4, Spruit teaches the circuitry is further configured to: perform analysis to extract the Doppler frequency shifts from the self-mixing interference signal (page 20, lines 25-35; page 25, lines 20-35).
Spruit doesn’t explicitly teach the analysis is time-frequency domain analysis. 
Sinha teaches performing time-frequency domain analysis to extract Doppler frequency shifts (paragraph 66).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to obtain the Doppler frequency shifts using time-frequency domain analysis, because it is obvious to try conventional analysis techniques in the art to determine the desired Doppler shifts and to obtain more insight by analyzing in the time and frequency domain simultaneously, including insight into the temporal variation of the signal.  
Regarding claim 23, Spruit teaches wherein the particle speed information comprises Doppler frequency shifts, and the method further comprises: performing analysis to extract the Doppler frequency shifts from the self-mixing interference signal. (page 20, lines 25-35; page 25, lines 20-35).
Spruit doesn’t explicitly teach the analysis is time-frequency domain analysis. 
Sinha teaches performing time-frequency domain analysis to extract Doppler frequency shifts (paragraph 66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to obtain the Doppler frequency shifts using time-frequency domain analysis, because it is obvious to try conventional analysis techniques in the art to determine the desired Doppler shifts and to obtain more insight by analyzing in the time and frequency domain simultaneously, including insight into the temporal variation of the signal.  
Regarding claim 24, Spruit doesn’t explicitly teach the Doppler frequency shifts comprise unsigned Doppler frequency shifts.
Suni teaches it is normal for the Doppler frequency shifts to comprise unsigned Doppler frequency shifts (column 19, lines 35-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Doppler frequency shifts comprise unsigned Doppler frequency shifts as Suni teaches this is the normal way of measuring Doppler shifts as well as to avoid the complications of trying to avoid unsigned Doppler frequency shifts (also see additional prior art), especially since .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Sakamoto, and Suni as applied to claim 1 above, and further in view of Farmer (US 5748295 A).
Regarding claim 10, Spruit teaches: the self-mixing interferometry sensor comprises an electromagnetic radiation source and a photodetector; the electromagnetic radiation source has a resonant optical cavity (figure 1; page 21, lines 20-35).
Spruit doesn’t explicitly teach the resonant optical cavity bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation
Farmer is directed to a similar invention and teaches a resonant optical cavity bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation (figure 2; column 6, lines 25-45).

    PNG
    media_image5.png
    325
    805
    media_image5.png
    Greyscale

obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resonant optical cavity of the self-mixing interferometry sensor of the above combination bounded by first and second mirrors, with each of the first mirror and the second mirror being at least partially transmissive to a wavelength of electromagnetic radiation in order to efficiently achieve the self-mixing in the cavity while being able to output the beam to the particles of interest and allow the reflected light to create the desired interference in the cavity which allow for the determination of the particle’s properties.  
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spruit, Sakamoto, and Suni as applied to claims 1 and 16 above, and further in view of Roke (US 20150233820 A1).
Regarding claim 21, in the above combination the set of one or more optical elements is a first set of one or more optical elements (figure 25 of Suni); and the particulate matter sensor further configured to emit the set of multiple beams toward a set of overlapping or consonant measurement regions (Spruit, page 10, lines 5-15).
Spruit doesn’t explicitly teach the overlapping is done by a second set of one or more optical elements.  
Roke teaches using a second set of one or more optical elements to receive the set of multiple beams and redirect the set of multiple beams toward a set of overlapping or consonant measurement regions (paragraph 74).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second set of one or more optical elements to facilitate the overlapping in order to have greater control over the output light. 
Regarding claim 25, the above combination comprises: receive the set of multiple beams and redirect the set of multiple beams toward a set of overlapping or consonant measurement regions (Spruit, page 10, lines 5-15; Roke: paragraph 74).
Additional Prior Art
Christian (US 20110285984 A1) reads, “

    PNG
    media_image6.png
    487
    674
    media_image6.png
    Greyscale

US 4402601 A reads, “When the cutoff frequencies f.sub.1 max and f.sub.2 max are obtained by spectral analysis of laser Doppler radiation, only the absolute values .vertline.f.sub.1 max .vertline. and .vertline.f.sub.2 max .vertline. are measured.”
US 20180224368 A1 reads, “[0080] It is an idea of the present invention to provide a laser sensor module which is adapted to detect or determine at least two different physical parameters by means of self-mixing interference by focusing a laser beam to different positions. Such a laser sensor the concentration of particles in the air (air pollution, smog . . . ).
[0077] FIG. 9 shows a principal sketch of a ninth laser sensor module 100. The ninth laser sensor module 100 comprises a first laser 110 and a second laser 111. The first laser 110 emits first laser light with a wavelength of 880 nm. The second laser 111 emits second laser light with a wavelength of 880 nm. The ninth laser sensor module 100 comprises a first optical device 150. The ninth laser sensor module 100 comprises a common first detector 120. The first detector receives electrical signals from the first and the second laser 110, 111 in reaction to a first or second self-mixing interference signal. The first optical device 150 comprises a lens which is positioned to focus only the first laser light emitted by the first laser 110 to the first focus region 155. The second laser 111 is arranged such that second laser light is focused to a second focus region different than the first focus region 155. The ninth laser sensor module 100 further comprises an electrical driver 130 which is adapted to provide a drive current to the first laser 110 and to the second laser 111. The drive current is provided in an alternating order to the first and the second laser 110, 111. The common first detector 120 therefore receives only one measurement signal from either the first or the second laser 110, 111 in one moment in time. The ninth laser sensor module 100 can be combined with a movable mirror as discussed above. 


    PNG
    media_image7.png
    415
    821
    media_image7.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877